Exhibit 10.10 

GABLES RESIDENTIAL SERVICES, INC.

CONFIDENTIAL NEGOTIATED SETTLEMENT AND RELEASE OF ALL CLAIMS

This Confidential Negotiated Settlement and Release of All Claims ("Agreement")
is entered into between Gables Residential Services, Inc., ("Employer") and
Catherine K. Cabell ("Individual"), to set forth the terms for separation of
their employment relationship and final resolution of all issues
between them and payment of termination severance benefits.

In consideration of the mutual promises, covenants, and agreements set forth in
this Agreement, the adequacy and sufficiency of which are acknowledged,
Individual and Employer agree as follows: 

1.         Individual's employment with Employer will cease for all purposes on
January 18, 2002 ("Termination Date").  In consideration of Individual's past
services and for the other agreements made by Individual herein, on the
effective date of this Agreement, Employer shall pay Individual's regular
bi-weekly salary through January 18, 2002.  Payments provided through January
18, 2002 will be paid and sent to Individual in accordance with Employer's
normal bi-weekly payroll schedule, less applicable deductions for state and
federal taxes and any health insurance premiums incurred at Individual's
election, on such amount. 

Employer agrees to pay Individual twenty-six (26) weeks salary (representing
$100,048.00), six (6) weeks sabbatical salary (representing $23,088.00), sixty
(60) hours earned vacation (representing $5,772.00), a 2001 bonus (representing
$118,400.00), and a cash equivalent of 2000 shares of Company stock at a value
of $29.50 per share (representing $59,000.00), less applicable deductions for
state and federal taxes on such amounts.  Payments provided herein will be made
on March 8, 2002.

Employer agrees that all restricted stock grants issued to Individual will fully
vest effective February 23, 2002.

All other compensation, bonuses, benefits, and entitlements to benefits will
cease as of the Termination Date.

2.         The Employer shall continue to provide Individual all health
insurance benefits at the current level through January 31, 2002.  Subsequent to
January 31, 2002, the Employer will extend to Individual the right to continue
health insurance at Individual's own expense for up to eighteen (18) months, as
may be required by and pursuant to the terms and conditions of the Consolidated
Omnibus Budget Reconciliation Act of 1986.  Notification of the ability to
continue these benefits shall be extended to Individual according to the COBRA
notification requirements. 

3.         Within ten (10) days of receipt of business expense reimbursement
claims, Employer will, pursuant to its standard business reimbursement policy,
process and pay to Individual reasonable and customary business expenses claimed
by Individual to have been incurred.  

 

Confidential Negotiated Settlement and Release of all Claims, Page 1,
initials    /s/ CC

  

4.         Individual hereby fully, finally, completely, and generally releases
and forever discharges Employer, its predecessors, successors, parent entities,
subsidiaries, affiliates, officers, directors, associates, agents, and
representatives, from any and all claims, actions, charges, complaints, demands,
or causes of action, whatever kind or character, whether now known or unknown,
arising from, relating to, or in any way connected with Individual's employment
with or separation of employment from Employer.  This includes, but is not
limited to, any contractual claims, additional compensation, tortuous conduct,
wrongful discharge or discrimination in employment on the basis of race, color,
sex, pregnancy, national origin, religion, age under the Age Discrimination in
Employment Act, or disability, if any, Individual may have, including attorney's
fees and costs, occurring on or before the effective date of this Agreement. 
This Release includes, but is not limited to, all claims under Title VII of the
Civil Rights Act of 1964, and amendments thereto; the Americans with
Disabilities Act; the Age Discrimination in Employment Act; the Fair Labor
Standards Act; and all other comparable state, federal, or local laws or
ordinances regulating the employment relationship and prohibiting employment
discrimination, occurring on or before the date of execution of this Agreement.

5.         Individual represents that Individual has not filed any complaints,
charges or lawsuits against Employer with any governmental agencies or courts
and that Individual will not do so.  If Individual currently has on file any
complaints, charges, or lawsuits, Individual will request such agency or court
to withdraw Individual from the matter and to dismiss with prejudice such
matter.  Furthermore, Individual will not file, bring or pursue any claims,
charges, complaints or other actions against Employer on their own or on behalf
of Individual.

6.         Individual agrees not to divulge any information that is of a
confidential or proprietary nature relative to the Employer, such as insider
information.  Individual agrees to return to Employer all documents and other
property in Individual's possession that were originated by anyone, including
Individual, as part of Individual's duties for the Employer, that are part of
the Employer's business records, of which the Employer has any ownership or
possessory rights.  Individual agrees to return and represents that Individual
has returned the originals and all copies of such documents and property to
representatives of the Employer at the time this Agreement is executed by the
parties.  Individual hereby agrees that Individual will provide Employer with
any and all password(s) to computer files of which Individual has knowledge and
allow Employer to confirm such password(s).

7.         Individual agrees to keep confidential all information contained in
this Agreement and that its terms will not be disclosed or divulged by
Individual to anyone at any time, other than to Individual's confidential
advisors or pursuant to a court order or other legally binding requirement.

8.         From and after the date of presentment of this Agreement, Individual
shall not, directly or indirectly, take any action which is in fact, or is
intended to be, contrary to the interests of the Employer, nor will Individual
disparage or make negative, derogatory or defamatory statements about Employer.

 

 

Confidential Negotiated Settlement and Release of all Claims, Page 2,
initials     /s/ CC

 

 

9.         Individual acknowledges and agrees that Individual has read the
provisions of this Agreement and that Individual has had a sufficient
opportunity to discuss thoroughly the Agreement with Individual's confidential
advisors prior to signing below, that the contents and meaning of this document
are understood by Individual in full, and that Individual enters into this
document voluntarily and without coercion. 

10.       This Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any prior agreements, understandings, or
representations, if any, between the parties.  This Agreement, offer of this
Agreement, and compliance with this Agreement shall not constitute or be
construed or deemed as an admission of liability or wrongdoing on the part of
the Employer of any violation of the rights of Individual but, rather, such
liability or wrongdoing is expressly denied. 

11.       This Agreement is made in the State of Texas and shall be interpreted
under the laws of said state.  Its language shall be construed as a whole,
according to its fair meaning, and not strictly for or against either party. 

12.       Should any part of this Agreement be determined by any court to be
illegal or invalid, the validity of the remaining parts shall not be affected
thereby and, said illegal or invalid part shall be deemed not to be part of this
Agreement. 

13.       This Agreement is binding on Individual's heirs, successors, assigns,
administrators, executors, and representatives and shall inure to the benefit of
Employer, its successors, assigns, administrators, receivers, and trustees.

 


GABLES RESIDENTIAL SERVICES, INC.



 

By:  /s/ Michael M. Hefley
Michael M. Hefley
Chief Operating Partner

Presented this date: /s/ January 14,  2002




Confidential Negotiated Settlement and Release of all Claims, Page 3,
initials     /s/ CC






 


NOTICE TO INDIVIDUAL

The law requires that you be advised and you are hereby advised that you have up
to twenty-one (21) days to consider this Agreement and to consult with an
attorney prior to executing this Agreement should you desire.  If you accept the
terms of this Agreement, it must be signed by you, notarized, and returned to
Joni Kay Bastuba, Vice President of Human Resources, Gables Residential
Services, Inc., 6551 Park of Commerce Blvd., Suite 100, Boca Raton, Florida,
33487, within twenty-one (21) days, which is on or before 5:00 PM on February 5,
2002.  After the execution of this Agreement by you, you have a period of seven
(7) days in which you may revoke this Agreement.  Notification of revocation is
required to be made in writing to Joni Kay Bastuba, at the address listed
above.  The effective date of this Agreement is eight (8) days after you execute
this Agreement.

 


INDIVIDUAL'S STATEMENT

I have read the Agreement; reviewed and discussed it with Employer prior to
execution; been afforded the necessary time to review the Agreement and to
consult with the advisor of my choice; and I fully understand its term and
conditions.  Therefore, I hereby indicate my agreement by signing below on this
/s/ 1st day of /s/ February, 2002.

/s/ Catherine K.Cabell
Catherine K. Cabell

 Before me, the undersigned notary public, on this day personally appeared /s/
Catherine K. Cabell ("Individual") known to me to be the person whose name is
subscribed to on the foregoing agreement and acknowledged to me that it was
executed for the purpose of and consideration therein expressed; that it was
executed as a free and voluntary act after having read it fully and having
conferred with person(s) desired, including an attorney; and that it was
executed by Individual without threat, force, fraud, or duress; and that at the
time of the execution of this agreement, Individual was completely sober,
competent, and capable of understanding the character of her/his acts was in
complete charge of her/his faculties and capable of executing this instrument
and understanding the significance of her/his acts.

 Signed this day   /s/ Melanie Peterson

 Notary Public, State of   /s/  Texas   

 

Confidential Negotiated Settlement and Release of all Claims, Page 4,
initials     /s/ CC

 